Beaver, J., dissenting:
As was said by our Brother Smith in Scott’s Estate, 4 Pa. Superior Ct. 567, “ the third section of the act of 1878 is designed to enable purchasers of real estate from assignees to get possession, without undue delay. Its purpose is to give effect to deeds of assignment by empowering the courts to order that possession be given to purchasers who have complied with the terms of the sale, but the proceeding under it does not involve or affect the title to the land: Lutz v. Kegerreis,.176 Pa. 164.” The terms of the act are very broad and specific. The object of it was undoubtedly to enable the assignee to secure a better price for property sold by him, in the interest of creditors. The claim of the wife in the case of Lutz v. Kegerreis, supra, was wholly adverse to the title of her husband, the assignor, her allegation being that she had paid the purchase money for the land in controversy and that there was, therefore, a resulting trust for her benefit. This case has not been in any way questioned by the later case of Mills v. Ritter, 197. Pa. 353, which decides that “ a sale by an assignee of the assignor’s real estate, under an order of court awarded in pursuance of the act of February 17, 1878, does not pass a title freed from the incipient or contingent dower of the assignor’s wife, if she did not join in the deed of assignment.” The section of the act under which the petitioner proceeds in this case was not under consideration there. The inchoate right of dower cannot, of course, be asserted, until it becomes an actual interest or estate in the land at the death of the husband. Whatever title the wife toot by the articles of separation can be asserted in any proper proceeding, notwithstanding the decree of the court below giving the purchaser at the assignee’s sale present possession. Her right of dower can also be asserted after the death of her husband, if she should survive him, if such-right accrues to her by reason of the fact that she did not join in the deed of assignment.
It is stated in the opinion of the court that “ in the present instance it was alleged at the argument and not denied that the premises in question were heavily incumbered by'- liens still subsisting unpaid at the time of the assignment when the husband, Mr. Lehder, entered into said agreement with his wife. Mrs. Lehder does not aver that- she had any separate es*324tate; her title rests wholly on a gift from her husband.” Although this portion of the opinion of the court is assigned for error, the facts therein contained are not denied and no comment is made thereon in the appellant’s argument. The case of Bonebrake v. Summers, 8 Pa. Superior Ct. 55, subsequently affirmed in 198 Pa. 22, is cited as authority for the proposition that, even if the facts were as stated by the court, the so-called life estate would not be divested; but in Bonebrake v. Summers the reservation was not in the deed of the assignor but of his grantor. If the grantor’s interest had been sold, there would be no question but that the incumbrance created by the reservation in the deed would have been divested by the sale. The proceedings relating to the assignee’s sale are not in evidence and are not included in the record in this case, and we are, therefore, unable to say whether or not the sale by the assignee divested the liens against the estate conveyed to him under the provisions of the act of 1876. If it did, the case, would be clear of all difficulty upon grounds other than those hereinbefore stated.
I would, therefore, affirm the judgment of the court below.